IN THE UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT

                         _____________________

                              No. 99-50861
                            Summary Calender
                         _____________________


          MARK CAUDILL

                                           Plaintiff-Appellant

          v.

          CITY OF WACO/CAMERON PARK ZOO

                                           Defendant-Appellee

_________________________________________________________________

           Appeal from the United States District Court
                 for the Western District of Texas
                          No. W-98-CV-122
_________________________________________________________________
                           June 20, 2000

Before KING, Chief Judge, and DAVIS and BENAVIDES, Circuit
Judges.

PER CURIAM:*

     Plaintiff-Appellant Mark Caudill (“Caudill”) appeals the

district court’s entry of summary judgment in favor of Defendant-

Appellee the City of Waco/Cameron Park Zoo (the “City”).    We

AFFIRM.

     Caudill, proceeding pro se, originally brought suit under



     *
     Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Title VII of the Civil Rights Act of 1964 and the Texas

Commission on Human Rights Act, alleging that he had been the

victim of illegal employment discrimination.   Caudill was hired

on March 10, 1994 to work as a part-time groundskeeper at the

Cameron Park Zoo.   As full-time jobs became available at the zoo,

Caudill would apply to be promoted to the full-time positions.

In his complaint, Caudill alleged that he was continually denied

promotion and that the City failed to promote him to a full-time

position because of his race and national origin.1   Caudill

further alleged that he was fired in retaliation for having filed

a charge of discrimination with the Equal Employment Opportunity

Commission (“EEOC”) and the Texas Commission on Human Rights

(“TCHR”) regarding the City’s continuing failure to promote him

to a full-time position.   Caudill also alleged that, after he

filed his initial charges of discrimination with the EEOC and

TCHR, he was subject to intimidation, assault, battery, libel,

slander, and verbal and sexual harassment at work.

     The City contends that the reason Caudill was initially

denied promotion to full-time status was because other applicants

for the full-time positions were more qualified and had more

experience.   The City also points out that Caudill’s chances for

promotion were hampered by a number of unsatisfactory performance



     1
      Caudill was eventually promoted to full-time employment on
May 26, 1996. His employment was terminated on January 8, 1997.

                                 2
reviews received while he was employed part-time.     As to

Caudill’s termination, the City argues that he was not fired in

retaliation for filing charges of discrimination, but because he

threatened to kill his supervisor.

     The district court assigned the case to a United States

Magistrate Judge for the resolution of all non-dispositive pre-

trial motions and for reports and recommendation regarding

dispositive motions.    The City subsequently filed a motion for

summary judgment.    On July 2, 1999, after considering the

parties’ arguments, the magistrate judge recommended that the

City’s motion be granted.     The magistrate’s report and

recommendation clearly stated that failure to file written

objections to the report within ten days of receipt would bar a

party from receiving de novo review by the district court.     The

report also stated that failure to file objections would, absent

plain error, bar a party from attacking on appeal the proposed

factual findings and legal conclusions accepted by the district

court.    See Douglass v. United Services Auto. Ass’n, 79 F.3d

1415, 1429 (5th Cir. 1986).

     Caudill filed a motion with the district court requesting an

extension of time to file his objections to the magistrate’s

report.    The district court granted his motion, giving Caudill

until 10 days from July 28, 1999 to file objections.     Caudill,

however, never filed any objections to the magistrate’s report

and, on August 24, 1999, the district court adopted the

                                   3
magistrate’s factual findings and legal conclusions and entered

judgment in favor of the City.    Caudill timely appeals.2

     Given that Caudill failed to file any objections to the

magistrate’s report, and that the magistrate’s report contained a

clear statement of the consequences of failing to object, we may

only reverse the district court upon a finding of plain error.3

See Douglass, 79 F.3d at 1428-29.      An error is “plain” if it is

“clear,” “obvious,” or “readily apparent.”       See United States v.

Calverley, 37 F.3d 160, 163 (5th Cir. 1994) (citations omitted).

Furthermore, to constitute plain error, the error must affect the

appellant’s substantial rights.       See id. at 164.   Even if we find

plain error, we need only reverse the district court if the error

“seriously affect[s] the fairness, integrity, or public

     2
       Caudill has also filed a number of motions with this
court. In these motions, Caudill requests that we appointment
him counsel, issue a subpoena duces tecum, allow him to
supplement the record on appeal, strike the City’s appellate
brief, and allow him to file a reply brief in excess of the page
limitation.
     3
        We are not unsympathetic to the plight of a pro se
litigant attempting to proceed through the maze of filing
requirements and technical rules that face a party to civil
litigation. In many instances, the court will overlook certain
technical shortcomings in a pro se litigant’s pleadings. See,
e.g., Haines v. Kerner, 404 U.S. 519, 520 (1972) (holding that
documents filed by pro se litigants are held to “less stringent
standards than formal pleadings drafted by lawyers.”) (per
curiam). In this case, however, we can not overlook Caudill’s
complete failure to file objections to the magistrate’s report.
The magistrate’s report was clear and unequivocal regarding the
consequences of failing to file written objections. Furthermore,
Caudill’s motion to extend the time to file such objections
demonstrates that he was aware of the importance of filing
written objections and the deadline for filing them.

                                  4
reputation of judicial proceedings.”   United States v. Atkinson,

297 U.S. 157, 160 (1936); see also United States v. Olano, 507

U.S. 725, 732 (1993).

     After a careful review of the magistrate’s report and

recommendations, and the record on appeal, we fail to discern any

error, plain or otherwise.   The magistrate’s factual findings and

legal conclusions were based on a full review of the record and

well-established legal principles.   Finding no plain error, we

AFFIRM.   Consequently, Caudill’s outstanding motions are DENIED.




                                 5